Johnson, Presiding Judge.
In Thompson v. State, 257 Ga. App. 426 (571 SE2d 158) (2002), Thompson appealed his convictions for child molestation and sexual battery, alleging the evidence was insufficient to prove venue beyond a reasonable doubt. We affirmed the jury’s verdict on child molestation, finding that the investigating officer’s testimony was sufficient to establish venue for this crime in Houston County. We also affirmed the jury’s verdict on sexual battery, finding that Thompson admitted in his request for bond reduction/reconsideration that the location of the crime was in Houston County.
In Thompson v. State, 277 Ga. 102 (586 SE2d 231) (2003), the Supreme Court affirmed our decision with regard to Thompson’s child molestation conviction, but reversed our decision with regard to *659Thompson’s sexual battery conviction. Specifically, the Supreme Court held that evidence of venue must be presented at trial, and the doctrine of admissions in judicio does not apply to prove venue. Thompson’s conviction for child molestation is hereby affirmed. However, that portion of our decision regarding Thompson’s conviction for sexual battery is hereby vacated, and the judgment of the Supreme Court is made the judgment of this court.
Decided October 17, 2003.
L. Elizabeth Lane, for appellant.
Kelly R. Burke, District Attorney, Katherine K. Lumsden, Amy E. Smith, Assistant District Attorneys, for appellee.

Judgment affirmed in part and reversed in part.


Blackburn, P. J., and Miller, J., concur.